Case 18-51587      Doc 35     Filed 04/19/21      Entered 04/19/21 10:01:16         Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                               BRIDGEPORT DIVISION
In the matter of                                      )       Chapter 7
                                                      )
ERICA L. GARBATINI, a/k/a                             )       Case No. 18-51587 (JAM)
ERICA LAFFERTY,                                       )
                                                      )
                                      Debtor          )       April 19, 2021

                                       REPORT OF SALE
       Richard M. Coan, Trustee hereby reports that pursuant to his Notice of Sale and Opportunity

for Objections Thereto dated February 11, 2021, he sold to the debtor, the following:
       All of the debtor's causes of action including but not limited to claims for invasion

       of privacy by false light, defamation and defamation per se, intentional infliction of

       emotional distress, negligent infliction of emotional distress, civil conspiracy and

       claims under the Connecticut Unfair Trade Practices Act against Alex Jones, et als.,

       as set forth in a civil action styled Erica Lafferty et al. v. Alex Emric Jones et al.,

       pending in the Connecticut Superior Court for the Judicial District of Waterbury and

       bearing Docket No. UWY-CV18-6046436-S.

       On April 19, 2021, he received the sale proceeds in the amount of $37,000.00.

       Dated at New Haven, Connecticut this 19th day of April 2021.




                                                /s/ Richard M. Coan
                                               Richard M. Coan, Trustee (ct06376)
                                               Coan, Lewendon, Gulliver & Miltenberger, LLC
                                               495 Orange Street
                                               New Haven, Connecticut 06511
                                               Telephone:    (203) 624-4756
                                               Facsimile:    (203) 865-3673
                                               rcoan@coanlewendon.com
